                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


    UNITED STATES OF AMERICA,

                              Plaintiff,
         v.                                                     OPINION and ORDER

    ANESSA RENEE FIERRO and                                          20-cr-134-jdp
    WILLIE TREMAINE JOHNSON,

                              Defendants.


        Defendants Anessa Renee Fierro and Willie Tremaine Johnson are indicted on two

counts of arson under federal law. Dkt. 37. Defendants move to dismiss the indictment,

contending that the federal arson statute, 18 U.S.C. § 844(i), is unconstitutional because

Congress exceeded its authority under the Commerce Clause in enacting it. Dkt. 65 and

Dkt. 67.1 Defendants entered conditional plea agreements, reserving their right to press their

constitutional challenge. See Dkt. 73 and Dkt. 74.

        The case arises from events that occurred in Madison during the civil unrest following

the shooting of Jacob Blake in Kenosha. Count 1 of the indictment charges that on or about

August 25, 2020, defendants “maliciously attempted to damage and destroy, by means of fire,

BUSINESS A, a commercial building in Madison, Wisconsin, which was used in interstate and

foreign commerce.” Dkt. 37, at 1. Count 2 charges the same conduct directed at a second

victim, BUSINESS B. Id. The government reports that Business A is an office complex used by




1
 Defendant Fierro filed the initial brief in support, Dkt. 66, which Johnson joined, Dkt. 67.
The defendants filed a joint reply, Dkt. 72, to the government’s response in opposition,
Dkt. 70.
multiple organizations; Business B is a mixed-use rental property with apartments on the upper

floors and retail space at street level. Dkt. 70, at 1.

       The challenged statute, 18 U.S.C. § 844(i), states:

               Whoever maliciously damages or destroys, or attempts to damage
               or destroy, by means of fire or an explosive, any building, vehicle,
               or other real or personal property used in interstate or foreign
               commerce or in any activity affecting interstate or foreign
               commerce shall be imprisoned for not less than 5 years and not
               more than 20 years, fined under this title, or both . . . .

The comparable state crime, Wis. Stat. § 943.02, has no mandatory minimum, but it provides

for a maximum 40-year prison term.

       Defendants contend that because arson is “a paradigmatic common law state crime,”

§ 844(i) violates the Tenth Amendment. Although Congress “attempted to give § 844(i) the

veneer of constitutionality” by “paying lip service to the Commerce Clause,” the Supreme

Court’s Commerce Clause rulings in Lopez, Morrison, and Raich demonstrate “that § 844(i) is

not a valid exercise of Congress’s power to regulate interstate and foreign commerce.”2 Because

Congress did not have the authority to enact the statute in the first place, defendants contend

that it is facially invalid and cannot be the basis for prosecuting them. Dkt. 65, at 2–3. The

government disagrees, contending that § 844(i) is a valid exercise of Congress’s power under

the Commerce Clause that passes muster under the tests applied by the Supreme Court; as a

result, the statute does not run afoul of the Tenth Amendment. Dkt. 70. Critical to the




2
 United States v. Lopez, 514 U.S. 549 (1995); United States v. Morrison, 529 U.S. 598 (2000);
Gonzalez v. Raich, 545 U.S. 1 (2005).

                                                  2
government’s position is the express requirement in § 844(i) that the targeted property be used

in interstate commerce or in an activity affecting interstate commerce.

       Defendants ground their argument in high-level principles of Commerce Clause

jurisprudence, but they find scant support in cases dealing specifically with § 844(i). The weight

of authority is stacked against them. Thirty-six years ago, in Russell v. United States, 471 U.S.

858 (1985), the Court upheld a conviction under § 844(i) for the attempted arson of an

apartment building. The defendant in Russell contended that the statute could not be applied

to an apartment building that was not otherwise commercial or business property. The Court

held that the legislative history showed Congress’s intent to exercise its full power to protect

business property; by its terms, the statute applies only to property that is used in an activity

that affects commerce. Id. at 860–62. Although the precise issue was framed as a matter of

statutory interpretation, the Court expressed its view that Congress had the authority to enact

the statute: “The congressional power to regulate the class of activities that constitute the rental

market for real estate includes the power to regulate individual activity within that class.” Id.

at 862. Russell has never been overruled.

       Fifteen years later, in Jones v. United States, 529 U.S. 848 (2000), the Court clarified

that only property “used” in an activity that affected interstate commerce properly fell within

the ambit of § 844(i). Therefore, § 844(i) could not be used to prosecute the arson of an owner-

occupied private residence. Id. at 856–57. Limiting the reach of the statute in this fashion

avoided the constitutional concerns brought to the fore in Lopez. Id. at 858. In joining the

Court’s opinion, Justices Thomas and Scalia expressed no view as to whether § 844(i), as the

Court had construed it, was constitutional in its application to all buildings used for commercial

                                                 3
activities. Despite Thomas and Scalia’s stated reservation, it’s hard to read Jones and conclude

that the Court harbored doubts about Congress’s authority to enact § 844(i).

       In 2017, the Court of Appeals for the Third Circuit observed in an unpublished opinion

that in the 17 years since the Supreme Court had decided Morrison and Jones, not one court

had held that Russell was no longer controlling precedent. United States v. Forsythe, 711 F. App’x

674, 679 n.5 (3rd Cir. 2017).3 This observation remains accurate in 2021: every court that has

considered the constitutionality of § 844(i) has concluded that the statute is a valid exercise of

Congress’s authority under the Commerce Clause. See United States v. Mahon, 804 F.3d 946,

953–54 (9th Cir. 2015) (rejecting facial challenge to § 844(i) under Lopez and Morrison because

the statute has the necessary jurisdictional element); United States v. Garcia, 768 F.3d 822,

829–30 (9th Cir. 2014) (Russell still good law after Morrison because § 844(i) possesses the

requisite jurisdictional element); United States v. Laton, 352 F.3d 286, 297 (6th Cir. 2003)

(§ 844(i) remains valid after Lopez; Congress’s inclusion of a jurisdictional element

appropriately limits its reach); United States v. Tocco, 135 F.3d 116, 123 (2d Cir. 1998) (“We

hold that in light of the fact that, unlike the statute in Lopez, § 844(i) does contain a



3
  The court further held that even if Forsythe were correct that Lopez, Morrison, and Jones
undermined Russell, the Third Circuit, as an appellate court, was bound to follow the Supreme
Court’s decision in Russell. 711 F. App’x at 678. That seems to be the Seventh Circuit’s general
position as well. See United States v. Faulkner, 793 F.3d 752, 756 (7th Cir. 2015) (“Faulkner
argues that [Witte v. United States, 515 U.S. 389 (1995)] should not control here, but he has
not explained why we, a lower court, are authorized to disregard binding precedent from the
Supreme Court.”); United States v. Schellong, 717 F.2d 329, 336 (7th Cir. 1983) (“We remain
bound by the Supreme Court’s holding in Luria v. United States, 231 U.S. 9 [1913].”); United
States v. Mitchell, 299 F.3d 632, 635 (7th Cir. 2002) (“Until the Supreme Court overrules
[United States v. Bass, 404 U.S. 336 (1971)], we will continue to adhere to our view that section
922(g) was a valid exercise of Congressional power under the commerce Clause.”).

                                                4
jurisdictional element, Lopez did not elevate the government’s burden in establishing

jurisdiction in a federal arson prosecution.” (emphasis in original)); United States v. Craft, 484

F.3d 922, 927–29 (7th Cir. 2007) (pursuant to Russell and Jones, government could charge

defendant under § 844(i) for arson to empty rental properties, but not for arson to a Hell’s

Angels clubhouse; no mention of Morrison or Lopez); United States v. Rea, 300 F.3d 952, 963

(8th Cir. 2002) (“We do not find Lopez’s analysis applicable due to . . . § 844(i)’s express

jurisdictional element.”) (quoting United States v. Melina, 101 F.3d 567, 573 (8th Cir. 1996));

United States v. Hicks, 106 F.3d 187, 188–89 (7th Cir. 1997) (in post-Russell, pre-Jones case,

court rejects defendant’s Lopez-based challenge to § 844(i)); United States v. Sherlin, 67 F.3d

1208, 1213 (6th Cir. 1995) (“Unlike the unconstitutional statute in Lopez, 18 U.S.C. § 844(i)

does contain a jurisdictional element, which insures, through proper inquiry, that the arson in

question affects interstate commerce. . . . Thus, Lopez is distinguished from the present case,

and we find that Congress did not exceed its authority under the Commerce Clause when it

enacted 18 U.S.C. § 844(i).”).

       To the same effect, cases that have tangentially addressed § 844(i)’s nexus to the

Commerce Clause have found the statute unobjectionable. Cf. Torres v. Lynch, 136 S. Ct. 1619,

1634 (2016) (in INA case considering whether a state arson conviction qualified as an

“aggravated felony,” Court compares § 844(i)’s elements to New York’s state arson law, noting

without concern that the only difference is the federal statute’s interstate commerce element

of the standard, jurisdictional kind); cf. id. at 1641 (Sotomayor, J., dissenting) (deeming

§ 844(i)’s interstate commerce requirement “far from . . . token” because it “serve[s] to narrow

the kinds of crimes that can be prosecuted, not just to specify the sovereign who can do the

                                                5
prosecuting”); cf. United States v. Hill, 927 F.3d 188, 205–06 (4th Cir. 2019) (stating in dicta

that federal arson statute complies with Commerce Clause because it contains a jurisdictional

element that limits its reach to arsons that interfere with interstate commerce); United States v.

Patton, 451 F.3d 615, 632–33 (10th Cir. 2006) (noting in dicta that Jones Court found that

§ 844(i)’s “jurisdictional hook served the purpose of limiting the statute to arson cases where

there really was a substantial and non-attenuated effect on interstate commerce”); cf. United

States v. McFarland, 311 F.3d 376, 421–22 (5th Cir. 2002) (per curiam) (Jones, J., dissenting)

(stating in dicta in Hobbs Act case that Supreme Court got it right in Jones with § 844(i)’s

jurisdictional hook: the statute does not reach purely local conduct).4

       According to defendants, all of these courts got it wrong: application of the requirements

of Lopez, Morrison, and Raich “yields a clear answer: Section 844(i) is not authorized by the

Commerce Clause and violates the Tenth Amendment.” Dkt. 66, at 9. I am not persuaded.

       The Commerce Clause empowers Congress to regulate (1) the channels of interstate

commerce; (2) the instrumentalities of interstate commerce, or persons or things in interstate

commerce; and (3) those activities that substantially affect interstate commerce. Lopez, 514

U.S. at 558–59. The parties agree that § 844(i) fits, if at all, into the third category, activities

that substantially affect interstate commerce.



4
  Defendants cite Justice Breyer’s dissent in Lopez as a backhanded acknowledgment that
§ 844(i) no longer passed muster after Lopez. Dkt. 66, at 5 (citing Lopez, 514 U.S. at 630
(Breyer, J., dissenting)). But Justice Breyer did not express a firm view that § 844(i) would no
longer pass constitutional muster; he raised the rhetorical question about the effect of Lopez on
other federal criminal statutes grounded in the effect on interstate commerce. As the Court
later made clear in Jones, § 844(i) does not run afoul of Lopez because the statute “covers only
property currently used in commerce or in an activity affecting commerce.” 529 U.S. at 858.

                                                 6
        In Morrison, the Court set forth four “significant considerations” relevant to the court’s

determination whether a statute falls within the substantial effects category. 529 U.S. at 609.

First, the court must consider whether the statute regulates a commercial activity. “Where

economic activity substantially affects interstate commerce, legislation regulating that activity

will be sustained.” Id. at 610, quoting Lopez, 514 U.S. at 560. “Lopez did not alter [the Court’s]

practical conception of commercial regulation . . . [and] Congress may regulate in the

commercial sphere on the assumption that we have a single market and a unified purpose to

build a stable national economy.” Id. at 611 (internal quotation marks omitted).

       Defendants contend that § 844(i) does not regulate an economic activity: “It regulates

setting fire to property. Setting fire to property is not an economic activity.” Dkt. 66, at 13.

Defendants are correct that, unlike robbery or extortion, the act of setting a fire is not

inherently an economic activity. But arson is typically economically motivated, and setting fire

to property actively employed for commercial purposes is inherently an economic activity in

the sense that it directly affects economic transactions. This is what § 844(i) requires for federal

jurisdiction to vest. Jones, 529 U.S. at 855. “The Russell opinion went on to observe . . . that

[b]y its terms, § 844(i) applies only to property that is used in an activity that affects

commerce.” Id. at 856 (internal quotation marks omitted). “We conclude that § 844(i) is not

soundly read to make virtually every arson in the country a federal offense. We hold that the

provision covers only property currently used in commerce or in an activity affecting

commerce.” Id. at 859.

       The second consideration from Morrison is whether the statute contains an express

jurisdictional element that might limit its reach to a discrete set of acts that additionally have

                                                 7
an explicit connection with or an effect on interstate commerce. “Such a jurisdictional element

may establish that the enactment is in pursuance of Congress’s regulation of interstate

commerce.” Morrison, 529 U.S. at 611–12. As noted above, all of the courts that have

considered this issue have concluded that § 844(i) contains an adequate jurisdictional hook.

As Judge Posner noted in Hicks, “[T]he activity regulated by the arson statute is the burning of

property used in or affecting commerce, and it doesn’t take any fancy intellectual footwork to

conclude that the aggregate effect of such arsons on commerce is substantial.” 106 F.3d at 189.

In short, § 844(i) regulates an economic activity as Lopez and Morrison use that term.

       Defendants contend that the jurisdictional element in § 844(i) is deficient. In making

this argument, defendants marginalize the Court’s holding in Jones that the jurisdictional

language in § 844(i) limits the statute to arsons within Congress’s power under the Commerce

Clause. According to defendants, “[T]he Court didn’t decide what sorts of property could be

covered by the text of § 844(i) or whether § 844(i) was constitutional; it held only that the

arson of a privately owned house at issue in Jones could not be prosecuted under § 844(i).”

Dkt. 66, at 31. In other words, the Court held that the arson of a privately owned house was

beyond the reach of the statute, but it did not hold that the arson of a commercial building

was within it. Defendants find a hint of support for their argument in the concurrence of Justice

Thomas, joined by Justice Scalia; these justices expressed no view on whether the statute was

constitutional in its application to all buildings used for commercial purposes. Jones, 529 U.S.

at 860 (Thomas, J., concurring). But I read the opinion in Jones more broadly than defendants

do, as do all of the courts in the cases cited above. It’s hard to see how, in light of the majority

opinion in Jones, I could conclude that the jurisdictional hook in § 844(i) is deficient.

                                                 8
       Morrison’s third factor directs a court to consider whether the statute or its legislative

history contains express congressional findings regarding the effects of the activity on interstate

commerce. “While Congress normally is not required to make formal findings as to the

substantial burdens that an activity has on interstate commerce, the existence of such findings

may enable us to evaluate the legislative judgment that the activity in question substantially

affects interstate commerce, even though no such substantial effect is visible to the naked eye.”

Morrison, 529 U.S. at 612 (internal quotation marks omitted).

       The legislative history of § 844(i) teems with pronouncements helpful to both sides,

illustrating Judge Leventhal’s observation that the use of legislative history is like entering a

crowded cocktail party and looking over the heads of the guests for one’s friends. See Convoy v.

Aniskoff, 507 U.S. 511, 519 (1993) (Scalia, J., concurring.) But in this case, I don’t have to

decide which side’s “friends” are more articulate and more persuasive. Justice Stevens did that

in Russell, 471 U.S. at 860–62. His review of the legislative history of § 844(i) led the Court to

conclude that the statute was an appropriate exercise of Congress’s power under the Commerce

Clause. Id. at 862. Defendants’ arguments to the contrary have not persuaded me that the

Russell Court was incorrect.

       Finally, Morrison’s fourth consideration is whether the link between the activity and a

substantial effect on interstate commerce is attenuated. Morrison, 529 U.S. at 612. Defendants

observe that when the Court struck down part of the Violence Against Women Act in Morrison,

it found that the link between gender-motivated violence and interstate commerce was too

weak to allow Congress to regulate such violence at the federal level. Dkt. 66, at 21–22. From

this, defendants argue:

                                                9
              If criminal acts against women—who make up half the population
              and regularly travel between the states, work in interstate
              businesses, and buy and sell goods and services on the interstate
              market—do not have a sufficient link to substantial effects on
              interstate commerce, then criminal acts against real and personal
              property cannot meet the mark. Women collectively affect
              interstate commerce at least as much as buildings and other types
              of property do. Yet Morrison held that Congress could not enact
              legislation aimed at deterring violence against women. Therefore,
              Congress cannot enact legislation aimed at deterring arson of
              property. To hold that § 844(i) shares a sufficient link to
              interstate commerce would be to hold that property matters more
              to the national economy than women do.

Dkt. 66, at 22 (footnotes omitted).

       I appreciate the rhetorical flourish, but I don’t find the argument persuasive. The root

of the constitutional problem identified in Morrison was not that women are less significant

than property to the national economy. The problem was actually the opposite: the aggregate

effect of crimes against women is enormous, but if the aggregate effect alone justified federal

regulation, then there would be no “distinction between what is truly national and what is truly

local.” 529 U.S. at 617–18. With no federal jurisdictional hook, the challenged section of the

Violence Against Women Act was aimed at the general suppression of violent crime. And

however widespread and grave the consequences of violent crime, its general suppression lies

outside Congress’s Commerce Clause authority.

       Following the four-part Morrison framework, § 844(i) does not suffer from the

constitutional defects of the Gun-Free School Zones Act or the Violence Against Women Act.

Arson is typically, though not inevitably, an economic crime. Section 844(i) has an explicit

jurisdictional hook on which the Jones Court relied to narrow the statute’s reach to arsons that

actually affect interstate commerce. Section 844(i) has a legislative history that the Russell

                                              10
Court found adequate to support the statute’s application to arsons that affected interstate

commerce. And the link between the conduct prohibited by § 844(i) and interstate commerce

is not attenuated, because it is not based merely on the aggregate effect of non-economic violent

crime.

         Congress’s authority under the Commerce Clause is not unlimited, but it is capacious.

In light of the Supreme Court’s holdings in Russell and Jones, and the many cases applying them,

it’s hard to conclude that the federal arson statute is one of the rare instances where Congress

has overstepped its authority. I conclude that Congress acted within its authority in enacting

§ 844(i), and thus it does not violate the Tenth Amendment. Defendants’ motions to dismiss

are denied.



                                            ORDER

         IT IS ORDERED that defendants’ motions to dismiss, Dkt. 65 and Dkt. 67, are

DENIED.

         Entered June 15, 2021.

                                            BY THE COURT:

                                            /s/
                                            ________________________________________
                                            JAMES D. PETERSON
                                            District Judge




                                               11
